MEMORANDUM **
Nouva Maya Sumenge and her husband, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ order dismissing them appeal from an immigration judge’s (“IJ”) decision denying their application for withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing due process claims de novo, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000), and factual findings for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), we deny the petition for review.
Substantial evidence supports the IJ’s denial of withholding of removal because Sumenge failed to establish that her experiences as a member of the Hosanna group rose to the level of persecution. See id. at 1016-17. Further, because Sumenge was never physically harmed, and her sister remains in Indonesia unharmed, she failed to show that it is more likely than not that she will be persecuted if she returns to Indonesia. See Hakeem v. INS, 273 F.3d 812, 817 (9th Cir.2001).
Substantial evidence further supports the denial of CAT relief because Sumenge did not show it is more likely than not that she will be tortured by or *376with the acquiescence of the government. Cf. Zheng v. Ashcroft, 332 F.3d 1186, 1194-95 (9th Cir.2003).
Sumenge’s due process contention fails because the proceedings were not “so fundamentally unfair that [s]he was prevented from reasonably presenting [her] case.” Colmenar, 210 F.3d at 971 (internal citation omitted); see also Almaghzar v. Gonzales, 457 F.3d 915, 921-22 (9th Cir.2006) (concluding that IJ did not violate petitioner’s due process rights).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.